Exhibit 10.16

Execution Document

 

AMENDMENT NO. 1 TO MASTER REPURCHASE AND SECURITIES AGREEMENT

 

AMENDMENT NO. 1 TO MASTER REPURCHASE AND SECURITIES AGREEMENT, dated as of May
4, 2018 (this “Amendment”), between TPG RE FINANCE 14, LTD. (“Seller”), and U.S.
BANK NATIONAL ASSOCIATION, a national banking association
(“Buyer”).  Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Repurchase Agreement (as defined below).

RECITALS

WHEREAS, Seller and Buyer are parties to that certain Master Repurchase and
Securities Agreement, dated as of March 31, 2017 (as amended hereby and as
further amended, restated, supplemented or otherwise modified and in effect from
time to time, the “Repurchase Agreement”); and

WHEREAS, Seller and Buyer have agreed, subject to the terms and conditions
hereof, that the Repurchase Agreement shall be amended as set forth in this
Amendment; and TPG RE Finance Trust Holdco, LLC (“Guarantor”) has agreed,
subject to the terms and conditions hereof, to make the acknowledgements set
forth herein.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer hereby agree as follows:

SECTION 1.

Repurchase Agreement Amendments.  The Repurchase Agreement is hereby amended as
follows:

(a)

Guarantor Financial Reporting.  Notwithstanding anything to the contrary in the
Repurchase Agreement, including, but not limited to Sections 11(k) and 15
thereof, any obligations of Seller and/or Guarantor to provide financial
reporting with respect to Guarantor shall be superseded by, and shall instead be
performed in accordance with, the reporting requirements set forth on Exhibit A
of this Amendment.

(b)

Annex II to Repurchase Agreement.  An Annex II, as set forth on Exhibit B of
this Amendment, shall be added to the Repurchase Agreement.

(c)

Definition of Guaranty. The definition of “Guaranty” is hereby deleted in its
entirety and replaced with the following:

“Guaranty” means the Amended and Restated Limited Guaranty, dated as of May 4,
2018, from Guarantor to Buyer (as may be amended, restated, supplemented or
otherwise modified from time to time).

Section 2.Conditions Precedent.  This Amendment shall become effective on the
date hereof provided that this Amendment is duly executed and delivered by each
of Seller and Buyer.

 

--------------------------------------------------------------------------------

 

Section 3.Representations and Warranties.  On and as of the date first above
written, Seller hereby represents and warrants to Buyer that (a) it is in
compliance with all the terms and provisions set forth in the Repurchase
Agreement on its part to be observed or performed, (b) after giving effect to
this Amendment, no Default or Event of Default under the Repurchase Agreement
has occurred and is continuing, and (c) after giving effect to this Amendment,
the representations and warranties contained in Article 9 of the Repurchase
Agreement are true and correct in all respects as though made on such date
(except for any such representation or warranty that by its terms refers to a
specific date other than the date first above written, in which case it shall be
true and correct in all respects as of such other date).

Section 4.Acknowledgments of Guarantor.  Guarantor hereby acknowledges the
execution and delivery of this Amendment by Seller and Buyer and agrees that it
shall be bound by that certain Amended and Restated Limited Guaranty, dated as
of May 4, 2018, made between Guarantor and Buyer, notwithstanding the execution
and delivery of this Amendment and the impact of the changes set forth herein
and therein.

Section 5.Limited Effect.  Except as expressly amended and modified by this
Amendment, the Repurchase Agreement and each of the other Transaction Documents
shall continue to be, and shall remain, in full force and effect in accordance
with their respective terms; provided, however, that upon the date hereof, (a)
all references in the Repurchase Agreement to the “Transaction Documents” shall
be deemed to include, in any event, this Amendment, and (b) each reference to
the “Repurchase Agreement” in any of the Transaction Documents shall be deemed
to be a reference to the Repurchase Agreement as amended hereby.

Section 6.Counterparts.  This Amendment may be executed in counterparts, each of
which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (.PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

Section 7.Costs and Expenses.  Seller shall pay Buyer’s reasonable actual out of
pocket costs and expenses incurred in connection with the preparation,
negotiation, execution and consummation of this Amendment in accordance with the
Repurchase Agreement.  

Section 8.Submission to Jurisdiction.  Each party irrevocably and
unconditionally (i) submits to the non-exclusive jurisdiction of any United
States Federal or New York State court sitting in Manhattan, and any appellate
court from any such court, solely for the purpose of any suit, action or
proceeding brought to enforce its obligations under this Amendment or relating
in any way to this Amendment and (ii) waives, to the fullest extent it may
effectively do so, any defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court and any right of jurisdiction on
account of its place of residence or domicile.

To the extent that either party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to

 

--------------------------------------------------------------------------------

 

itself or any of its property, such party hereby irrevocably waives and agrees
not to plead or claim such immunity in respect of any action brought to enforce
its obligations under this Amendment or relating in any way to this Amendment.

The parties hereby irrevocably waive, to the fullest extent each may effectively
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding and irrevocably consent to the service of any summons and complaint
and any other process by the mailing of copies of such process to them at their
respective address specified in the Repurchase Agreement.  The parties hereby
agree that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Section 8 shall affect the right
of Buyer to serve legal process in any other manner permitted by law or affect
the right of Buyer to bring any action or proceeding against Seller or its
property in the courts of other jurisdictions.

Section 9.WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AMENDMENT.

Section 10.GOVERNING LAW.  THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AMENDMENT, THE RELATIONSHIP OF THE PARTIES TO
THIS AMENDMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES TO THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF.  THE PARTIES HERETO INTEND
THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW
SHALL APPLY TO THIS AMENDMENT. 

[Signature Pages to Follow]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

BUYER:

U.S. BANK NATIONAL ASSOCIATION,
a national banking association organized under the laws of the United States

 

By:

/s/ Thomas R. Salmen

 

Name: Thomas R. Salmen

 

Title: Authorized Signatory

SELLER:

TPG RE FINANCE 14, LTD.,
an exempted company incorporated with limited liability under the laws of the
Cayman Islands

 

By:

/s/ Matthew Coleman

 

Name: Matthew Coleman

 

Title: Vice President

 

 

[Signature Page to Amendment No. 1 to Master Repurchase And Securities Agreement
– TRT/USB]

--------------------------------------------------------------------------------

 

Acknowledged:

TPG RE FINANCE TRUST HOLDCO, LLC, a Delaware limited liability company, in its
capacity as Guarantor, and solely for purposes of making the acknowledgement set
forth in Section 4 of this Amendment:

 

By:

/s/ Matthew Coleman

 

Name: Matthew Coleman

 

Title: Vice President

 

 

[Signature Page to Amendment No. 1 to Master Repurchase and Securities Agreement
– TRT/USB]

--------------------------------------------------------------------------------

 

EXHIBIT A

Guarantor Financial Reporting

 

Seller shall deliver to Buyer, in form and detail satisfactory to Buyer:

 

 

(a)

as soon as available, but in any event within 90 days after the end of each
fiscal year of Guarantor, a consolidated balance sheet of Guarantor and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to Buyer, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit; and  

 

 

(b)

as soon as available, but in any event within 45 days after the end of each of
the first three fiscal quarters and within 60 days after the end of each of the
fourth fiscal quarters of each fiscal year of Guarantor, a balance sheet of
Guarantor and its Subsidiaries as at the end of such fiscal quarter, the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of Guarantor’s fiscal year then ended, and the related consolidated
statements of changes in shareholders’ equity, and cash flows for the portion of
Guarantor’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of Guarantor as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of Guarantor and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.

 

Documents required to be delivered pursuant to the foregoing may be delivered by
electronic communication (including email or otherwise) and if so delivered,
shall be deemed to have been delivered on the date (i) on which the applicable
party transmits such documents via email, (ii) on which the applicable party
posts such documents, or provides a link thereto, on the applicable party’s
website on the Internet at the website address listed on Annex II (which website
address may be updated by Seller by notice to Buyer), or (iii) on which such
documents are posted on the applicable party’s behalf on an Internet or intranet
website, if any, to which Buyer has access (whether a commercial, third-party
website or whether sponsored by Buyer).

 

Exhibit A - 1

--------------------------------------------------------------------------------

 

EXHIBIT B

Annex II to Repurchase Agreement

ANNEX II

WEBSITE ADDRESS FOR FINANCIAL REPORTING

Seller and Guarantor:http://investors.tpgrefinance.com/Docs

 

 

Exhibit B - 1